DETAILED ACTION
In response to the Amendments filed on December 11, 2021, claims 1-6 are amended; claims 7-10 are cancelled; and claims 11-14 are newly added. Currently, claims 1-6 and 11-14 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11 and 13, the recitation of “elastically deform” appears to be new matter because the instant disclosure does not provide antecedent basis for this recitation. In particular, the instant disclosure discloses “elastically deflect” on instant pg. 21, lines 6-8 and “elastically bending” on pg. 22, lines 23-26. Thus, while there is sufficient support for the snap element elastically deflecting or elastically bending, there does not appear to be sufficient support for the full scope of the limitation of “elastically deform.” Therefore, it is suggested that applicant consider amending the recitation to recite one of the types of deformation explicitly disclosed in the instant disclosure so as to avoid the new matter issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slate (US Pub. No. 2011/0224616 a1).
Claim 1. Slate discloses a receiving frame for immobilizing a cartridge (326) to an automatic injector housing (Fig. 9) having a connection feature (see annotated Figs. 11A-C; i.e., since the identified feature connects syringe 326 to inner sleeve 331) and a needle (326b) at a distal end of said cartridge ([0083]), the cartridge being mechanically coupled in at a proximal end of said cartridge to a plunger driver (356c) ([0079]), the receiving frame comprising: 
a ventral side (Fig. 10B) for fitting into a base portion of said automatic injector ([0077]; Fig. 9; i.e., since frame 316 is fitted into autoinjector 314); and 
a dorsal side (Fig. 10A) having: 
a cartridge mount (331, 330) for receiving said cartridge, said cartridge mount comprises:
 an interference element (i.e., inner wall of inner housing 331) with a distal stop (see annotated Figs. 11A-12), the interference element sized to slidably link to said connection feature and allow said cartridge to slide up to said distal stop ([0084]; i.e., since syringe 326 slides into inner sleeve 331 and slide up to the identified distal stop as illustrated in Fig. 12 until locking detents 331a engages with finger flange 326e to fixedly retained syringe 326), and 
    PNG
    media_image1.png
    791
    975
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    873
    media_image2.png
    Greyscale

a snap element (360a) that allows the interference element to receive the connection feature and inhibits disconnection of said cartridge from said interference element ([0085]-[0086]; i.e., since resilient locking arms 360a allows syringe 326 to be inserted into inner housing 331 prior to locking detents 331a engaging with finger flange 326e and inhibits disconnection of syringe 326 from the identified interference element in inner housing 331 via latching protrusion 331b of inner sleeve 331); and 

wherein said cartridge and said driver mount are configured to be mechanically coupled through said plunger driver (i.e., when cassette 312 is mounted onto autoinjector 314).
Claim 2. Slate discloses the receiving frame of claim 1, further comprising a motor mount (Figs. 10A, 10B, [0077]; i.e., mounting portion of frame 316 that motor 354 is fixedly mounted to) configured to fixedly contain a motor in operable communication with the plunger driver, said motor mount comprising a walled container sized to at least partially surround said motor and defining an open top for receiving said motor (i.e., since at least the portion of the frame 316 as indicated in the annotated Fig. 10A forms walls that partially surround motor 354).

    PNG
    media_image3.png
    347
    646
    media_image3.png
    Greyscale

Claim 3. Slate discloses the receiving frame of claim 2, wherein said cartridge mount, said driver mount and said motor mount are of a unitary piece ([0077], Figs. 10A-10D; i.e., since they are all part of frame 316).
Claim 4. Slate discloses the receiving frame of claim 2, it is noted that the claim do not positively require the cartridge, the plunger driver, and the motor but instead the claim only requires that the receiving frame comprising mounts for receiving a cartridge and a driver. However, Slate does further disclose that frame 316 is capable of receiving a cartridge, a plunger driver, and a motor such that a longitudinal axis of each of said cartridge, said plunger driver and said motor are configured to be positioned on the same plane (Fig. 10A; i.e., plane comprising frame 316).
Claim 6. Slate discloses the receiving frame of claim 1, wherein said interference element is shaped to surround a portion of said cartridge from a dorsal, a distal and a ventral side of said cartridge portion (Fig. 12; i.e., since inner housing 331 is shaped to surround syringe 326 when syringe 326 is inserted therein).
Claim 11. Slate discloses the receiving frame of claim 1, wherein the snap element is configured to elastically deform during slidable engagement of the connection feature of the cartridge with the interference element of the cartridge mount and subsequently release to snap back, immobilize, and inhibit disconnection of the cartridge from the cartridge mount ([0085]; i.e., since arms 360a are resilient and can spread apart to latch onto inner sleeve 331).
Claim 12. Slate discloses the receiving frame of claim 1, wherein the interference element is sized to allow said cartridge to slide up to said distal stop along a direction parallel to a longitudinal direction of the receiving frame (i.e., since inner housing 331 is sized to receive 
Claim 13. Slate discloses the receiving frame of claim 12, wherein the snap element is configured to elastically deform during sliding of the cartridge within the interference element in the direction parallel to the longitudinal direction of the receiving frame and subsequently release to snap back and immobilize disconnection of the cartridge from the interference element ([0085]; i.e., since arms 360a are resilient and can spread apart to latch onto inner sleeve 331).  
Claim 14. Slate discloses the receiving frame of claim 1, wherein the snap element is elastic ([0085]; i.e., since arms 360a are resilient and can spread apart to latch onto inner sleeve 331).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 103 as being unpatentable over Slate (US Pub. No. 2011/0224616 A1).
Claim 5. Slate discloses the receiving frame of claim 1, wherein Slate discloses that the drive system 356 being capable of exerting force of up to about 34 pounds of force ([0089]) and the drive system is positioned in the driver mount (316b) ([0077]; Figs. 10A-10B), but does not explicitly disclose that said driver mount contains forces of at least 20 Kg-cm. However, it is noted that the instant disclosure discloses the claimed range as one of several suitable ranges (pg. 12, lines 9-11) and also does not provide criticality for any of these ranges over another 

Response to Arguments
With respect to the previous claim objections and 35 U.S.C. 112(b) rejections, the amendments to the claims as noted by applicant on pg. 5 are considered sufficient to clarifying the previous informalities and confusion. Therefore, the previous objections and 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn.

Applicant's arguments filed December, 2021 have been fully considered but they are moot in view of the interpretation of Slate since the amendments to the claims require the new interpretation of Slate. In view of the amendments, it is noted that Slate discloses the claimed cartridge mount as being the assembly of inner sleeve 331 and housing 330 which is configured to receive a cartridge interpreted as being syringe 326 ([0086]; see also annotated Figs. 11A-12 above), as further explained in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNA ZHANG/Primary Examiner, Art Unit 3783